Title: To Benjamin Franklin from Silas Deane, 11 May 1781
From: Deane, Silas
To: Franklin, Benjamin


Dear sir
Paris May 11th 1781
I send you M. Montieus Acct. inclosed, and at the request of Mr. Vandepere, Duplicates of the Protest in the Affair of the Capture, made by Captn Jones, about which he waited on You, which protests he prays may be forwarded to Congress. I shall be much obliged to You to let Me know nearly what Time, Letters must be ready, in order to go with your next dispatches.
I have the honor to be with great Truth & respect Dr sir Your most Obedt and Very huml. servt.
S Deane
 
Addressed: His Excelly / Benja Franklin Esqre.
Notation: S. Deane. May 11. 1781
